DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: the species of figs. 6 - 7, as described in [0061] - [0064] of the published specification.  
Species 2: the species of figs. 8 - 9, as described in [0065] - [0071] of the published specification
Species 3: the species of figs. 10 -11, as described in [0072] - [0076] of the published specification
The species are independent and distinct because each species presents unique and mutually exclusive features relative to the other. For example, species 1 and 3 require the use of an internal imaging device (“internal imaging system,” [0061]; “internal medical imaging system,” [0071]), whereas species 2 requires the use of an external imaging device (“external medical imaging system,” [0065]). 
Regarding species 1 - 3, the data processing techniques for analysis of blood vessel candidate borders for blood vessel data acquired via internal imaging devices (species 1 and 3) presents unique and mutually exclusive features relative to the data processing techniques applied for data acquired via external imaging devices (species 2). For example, as described in [0061], for internal imaging device data, the blood vessel candidate borders are determined based on light and dark areas of the images. 
Regarding species 1 and 3, the graphical interface for species 1 presents unique and mutually exclusive features relative to the graphical interface for species 3. For example, species 1 presents “alternative candidate borders 521, 522 to a physician, who can use her expertise to select which of the alternative candidate borders 521, 522, she thinks is the better or more correct border,” [0061] and fig. 7. In contrast, in species 3, a first candidate border is presented for a physician to accept, reject, or modify ([0073] and fig. 10), wherein rejection prompts presentation of a second candidate border for a physician to accept, reject, or modify ([0074] - [0075] and fig. 11).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species 1 and 3 require different classification searches related to internal versus external imaging devices, as well as different search strategies or search queries within image processing classes, based on the different data analysis techniques necessary for the different species. In addition, 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793